Exhibit 10.iii.b

MOSAIC NONQUALIFIED DEFERRED COMPENSATION PLAN

As Amended By

The FIRST AMENDMENT

As Adopted October 9, 2008,

(representing the terms of the Plan in effect as of January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.

  

DEFINITIONS, GENDER, AND NUMBER

   1   

Section 1.1. Definitions

     

Section 1.2. Gender and Number

  

ARTICLE 2.

  

PARTICIPATION

   9   

Section 2.1. Who May Participate

     

Section 2.2. Time and Conditions of Participation

     

Section 2.3. Notification

     

Section 2.4. Termination and Suspension of Participation

     

Section 2.5. Missing Persons

     

Section 2.6. Relationship to Other Plans

  

ARTICLE 3.

  

ESTABLISHMENT OF AND ENTRIES TO ACCOUNTS

   10   

Section 3.1. Elective Deferrals

     

Section 3.2. Restoration Contributions

     

Section 3.3. Crediting Rate

     

Section 3.4. Vesting of Accounts

  

ARTICLE 4.

  

DISTRIBUTION OF ACCOUNTS

   15   

Section 4.1. Distribution of Elective Deferral Accounts

     

Section 4.2. Distribution of Restoration Contribution Account

     

Section 4.3. Exception to Payment Terms

     

Section 4.4. Distributions on Plan Termination

  

ARTICLE 5.

  

FUNDING

   18   

Section 5.1. Source of Benefits

     

Section 5.2 No Claim on Specific Assets

  

ARTICLE 6.

  

ADMINISTRATION AND FINANCES

   19   

Section 6.1. Administration

     

Section 6.2. Powers of Committee

     

Section 6.3. Actions of the Committee

     

Section 6.4. Delegation

     

Section 6.5. Reports and Records

     

Section 6.6. Valuation of Accounts and Account Statements

     

Section 6.6. Committee Member Participating in Plan

  

ARTICLE 7.

  

AMENDMENTS AND TERMINATION

   20   

Section 7.1. Amendments

     

Section 7.2. Termination

  

 

-i-



--------------------------------------------------------------------------------

ARTICLE 8.

  

CLAIM PROCEDURES

   21    Section 8.1. Determinations       Section 8.2. Claim and Review
Procedures       Section 8.3. Rules and Regulations       Section 8.4. Deadline
to File Claim       Section 8.5. Exhaustion of Administrative Remedies      
Section 8.6. Deadline to File Legal Action       Section 8.7. Knowledge of Fact
by Participant Imputed to Beneficiary and Others   

ARTICLE 9.

   MISCELLANEOUS    26    Section 9.1. No Guarantee of Employment or Retention
to Perform Services       Section 9.2. Release       Section 9.3. Notices      
Section 9.4. Nonalienation       Section 9.5. Withholding       Section 9.6.
Captions       Section 9.7. Binding Agreement       Section 9.8. Invalidity of
Certain Provisions       Section 9.9. No Other Agreements       Section 9.10.
Incapacity       Section 9.11. Counterparts       Section 9.12. Participating
Affiliates       Section 9.13. Sole Source of Benefits       Section 9.14.
Electronic Media       Section 9.15. ERISA Status       Section 9.16. Internal
Revenue Code Status       Section 9.17. Choice of Law       Section 9.18. Choice
of Venue   

 

-ii-



--------------------------------------------------------------------------------

MOSAIC NONQUALIFIED DEFERRED COMPENSATION PLAN

(effective January 1, 2006)

The Mosaic Company (the “Company”) hereby establishes this Mosaic Nonqualified
Deferred Compensation Plan (the “Plan”), effective January 1, 2006, for the
benefit of certain specified executive and highly compensated employees and
non-employee directors of the Company. The Plan shall apply to Compensation
deferred on or after the Plan’s effective date.

In the case of Participants who are employees, the Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as described in Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”). The Plan is subject to
section 409A of the Code. Each provision shall be interpreted and administered
accordingly. Notwithstanding the foregoing, neither the Company nor any of its
officers, directors, agents or affiliates shall be obligated, directly or
indirectly, to any Participant or any other person for any taxes, penalties,
interest or like amounts that may be imposed on the Participant or other person
on account of any amounts under this Plan or on account of any failure to comply
with the Code.

The obligation of the Company to make payments under the Plan constitutes an
unsecured (but legally enforceable) promise of the Company to make such payments
and no person, including any Participant or Beneficiary, shall have any lien,
prior claim or other security interest in any property of the Company as a
result of the Plan.

ARTICLE 1

DEFINITIONS, GENDER, AND NUMBER

Section 1.1. Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning, and when a defined meaning is intended, the term
is capitalized.

 

  (a) “Account” means the device used to measure and determine the amount of
benefits payable to a Participant or Beneficiary under the Plan. A separate
Account shall be established on behalf of a Participant for:

 

  (i) Each Deferral Election Agreement entered into by the Participant pursuant
to Section 3.2, termed an “Elective Deferral Account;” and

 

  (ii) The Restoration Contributions, if any, made on the Participant’s behalf
pursuant to Section 3.3., termed the “Restoration Contribution Account.”

The term Account shall mean all of a Participant’s accounts under the Plan (both
the Elective Deferral Account and the Restoration Contribution



--------------------------------------------------------------------------------

Account) unless the use of the term indicates that the provision applies to only
one account.

 

  (b) “Administratively Reasonable Period of Time” means a payment under the
Plan will be made as soon as administratively practicable on or after a
specified date and no later than (i) within the same calendar year as such
specified date, or, if later, (ii) by the fifteenth (15th) day of the third
(3rd) calendar month following such specified date.

 

  (c) “Affiliate” means any corporation which is a member of a controlled group
of corporations (as defined in Section 414(b) of the Code) which includes the
Company and any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Company.

 

  (d) “Base Compensation,” of a Participant for a Plan Year, means the
Participant’s Compensation for the Plan Year excluding Incentive Compensation.
In the case of an individual who is a participant in a plan sponsored by the
Company which is described in Section 401(k), 125 or 132(f) of the Code, the
term Base Compensation shall include any amount which would be included in the
definition of Base Compensation but for the individual’s election to reduce his
or her Base Compensation and have the amount of the reduction contributed to or
used to purchase benefits under such plan.

 

  (e) “Beneficiary” or “Beneficiaries” means the persons or trusts designated by
a Participant in writing pursuant to Section 4.3(b) of the Plan as being
entitled to receive any benefit payable under the Plan by reason of the death of
a Participant, or, in the absence of such designation, the Participant’s estate.

 

  (f) “Board” means the Board of Directors of the Company, as constituted at the
relevant time.

 

  (g)

“Change in Control” means, for purposes of the Plan, a Change in Control as
defined in the following paragraphs. Notwithstanding anything in the following
paragraphs herein stated, no Change in Control shall occur under subparagraph
(i), (ii) or (iii) of this definition of Change in Control as long as Cargill,
Incorporated (“Cargill”), whether directly or indirectly through one or more
Cargill Subsidiaries, beneficially owns (as defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”)), a
majority of the voting power of the outstanding shares of all classes and series
of capital stock of the Company entitled to vote in the general election of
directors of the Company, voting together as a single class (the “Voting
Stock”), or more than 50% of the voting power of the then outstanding shares of
voting

 

-2-



--------------------------------------------------------------------------------

 

stock (or comparable voting equity interests) of the surviving or acquiring
corporation or other entity resulting from a Business Combination described in
subparagraph (iii) below or a direct or indirect parent entity of the surviving
or acquiring corporation or other entity. Except as provided in the immediately
preceding sentence, a Change in Control shall occur when:

 

  (i) a majority of the directors of the Company shall be persons other than
persons (1) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (2) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created
directorships,

 

  (ii) 50% or more of the voting power of the outstanding Voting Stock of the
Company is acquired or beneficially owned by any person, entity or group (within
the meaning of Section 13d(3) or 14(d)(2) of the Exchange Act) that is
unaffiliated with Cargill other than (1) an entity in connection with a Business
Combination in which clauses (x) and (y) of subparagraph (iii) apply or (2) a
licensed broker/dealer or licensed underwriter who purchases shares of Voting
Stock pursuant to an underwritten public offering solely for the purpose of
resale to the public,

 

  (iii)

the consummation of a merger or consolidation of the Company with or into
another entity, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (x) all or substantially all of
the beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the voting power of the then outstanding shares of voting stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one of more
subsidiaries), in substantially the same proportions (as compared to the other
beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination) as their beneficial ownership of the Company’s Voting
Stock immediately prior to such Business Combination, and (y) no person, entity
or group that is unaffiliated with Cargill beneficially owns, directly or
indirectly, 50% or more of the voting power of the outstanding voting stock (or
comparable equity

 

-3-



--------------------------------------------------------------------------------

 

interests) of the surviving or acquiring entity (other than a direct or indirect
parent entity of the surviving or acquiring entity, that, after giving effect to
the Business Combination, beneficially owns, directly or indirectly, 100% of the
outstanding voting stock (or comparable equity interests) of the surviving or
acquiring entity),

 

  (iv) Cargill and/or one or more of the Cargill Subsidiaries or other
affiliates of Cargill (together, the “Cargill Group”) acquires, in one or more
transactions (and whether by means of a merger, consolidation, tender offer,
stock sale or otherwise), beneficial ownership of outstanding shares of Voting
Stock that it does not currently beneficially own such that the Cargill Group’s
aggregate beneficial ownership of the Company’s outstanding Voting Stock
(excluding beneficial ownership of Voting Stock by any of the Company’s
Subsidiaries) is at least 90% of the voting power of the Company’s outstanding
Voting Stock, or

 

  (v) approval by the shareholders of a definitive agreement or plan to
liquidate or dissolve the Company.

For purposes of the definition of Change in Control, a Cargill Subsidiary shall
include any corporation, limited liability company or other entity, a majority
of the voting power of the then outstanding shares of voting stock (or
comparable voting equity interests) entitled to vote in the general election of
directors (or persons filling similar governing positions in non-corporate
entities) of which is beneficially owned by Cargill directly or indirectly
through one or more Cargill Subsidiaries, provided that for purposes of this
definition, neither the Company nor any subsidiary of the Company shall be
deemed to be a Cargill Subsidiary. For purposes of this definition of Change in
Control, an affiliate of Cargill is a person or entity directly, or indirectly
through one or more intermediaries, controlling, controlled by, or under common
control with, Cargill. For purposes of clarity and notwithstanding anything to
the contrary in this definition of Change in Control, nothing herein shall be
construed as constituting a Change in Control if Cargill and/or its affiliates
sells or distributes shares of Voting Stock of the Company beneficially owned by
such entities to Cargill’s stockholders, provided that no single person, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) becomes a beneficial owner of 50% or more of the voting power of the
outstanding Voting Stock of the Company as a result of the sale or distribution.

 

  (h)

“Code” means the Internal Revenue Code of 1986, including applicable regulations
for the specified section of the Code. Any reference in this Plan Statement to a
section of the Code, including the applicable

 

-4-



--------------------------------------------------------------------------------

 

regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.

 

  (i) “Committee” means the Compensation Committee of the Board of Directors,
except with respect to actions and determinations involving Directors, Committee
shall mean the Corporate Governance and Nominating Committee of the Board of
Directors (the “Governance Committee”).

 

  (j) “Company” means the Mosaic Company.

 

  (k) “Compensation,” of a Participant for any Plan Year, has the same meaning
as in the Mosaic Company 401(k) Plan, but without regard to any Code limits
placed on compensation for purposes of determining contributions and benefit
accruals under qualified retirement plans, and increased by the Participant’s
Elective Deferrals for such year. Notwithstanding the preceding sentence, in the
case of a Director, “Compensation” shall mean the Director’s annual retainer,
meeting fees, and any other amounts payable to the Director by the Company for
services performed as a Director, excluding any amounts distributable under the
Plan or amounts not paid in cash.

 

  (l) “Deferral Election Agreement” means an agreement by a Participant to defer
(i) a portion of the Participant’s Base Compensation, or (ii) a portion of a
Participant’s Incentive Compensation. A Participant must enter into separate
Deferral Election Agreements with respect to base Compensation and Incentive
Compensation.

 

  (m) “Director” means a member of the Company’s Board of Directors who is not
an employee of the Company.

 

  (n) “Disabled” or “Disability” means a condition in which either: (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Employer and
its Affiliates.

 

  (o) “Elective Deferral” means a contribution to the Plan made by a Participant
pursuant to a Deferral Election Agreement which the Participant enters into with
the Company. Elective Deferrals shall be made according to the terms of the Plan
set forth in Section 3.2.

 

-5-



--------------------------------------------------------------------------------

  (p) “Eligible Employee” means (i) an executive (an employee whose position at
the Company is Vice President or higher), (ii) a management-level employee
selected by the Vice President of Human Resources who is a member of a select
group of management or highly compensated employees, or (iii) a Director. The
employees the Company has selected for participation are members of a select
group of management or highly compensated employees (as that expression is used
in ERISA).

 

  (q) “Enrollment Period” “Enrollment Period” means the period for an upcoming
Plan Year designated by the Company during which Participants may enter into a
Deferral Election Agreement with respect to Base Compensation and Incentive
Compensation. The Enrollment Period does not need to be the same period of time
for Base Compensation and Incentive Compensation.

 

  (i) With respect to deferral of Base Compensation, the Enrollment Period ends
as of the last day of the calendar year before the calendar year in which the
services giving rise to the Compensation to be deferred are performed (or such
earlier date as set by the Company).

 

  (ii) With respect to deferral of Incentive Compensation, the Enrollment Period
ends as of (1) if the Incentive Compensation is performance-based compensation
(as defined under section 409A of the Code), the last day of the month that is
six months before the end of the fiscal year during which the Incentive
Compensation is earned (or such earlier date as set by the Company), and (2) if
the Incentive Compensation is not performance-based compensation (as defined
under section 409A of the Code), the last day of Company’s taxable year (which
is its fiscal year) immediately preceding the Company’s taxable year in which
the services giving rise to the Compensation to be deferred are performed (or
such earlier date as set by the Company).

 

  (r) “ERISA” means the Employee Retirement Income Security Act of 1974,
including applicable regulations for the specified section of ERISA. Any
reference in this Plan Statement to a section of ERISA, including the applicable
regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.

 

  (s) “401(k) Plan” means the Mosaic Investment Plan, as may be amended or
restated from time to time.

 

  (t)

“Incentive Compensation” means, unless otherwise designated by the Compensation
Committee, the Mosaic Management Incentive Plan, as may be amended or restated
from time to time. The Compensation

 

-6-



--------------------------------------------------------------------------------

 

Committee may designate other plans and compensation in addition to the Mosaic
Management Incentive Plan as incentive compensation.

 

  (u) “Participant” means an Eligible Employee who has satisfied the
requirements of Article 2 and commenced participation in the Plan.

 

  (v) “Performance-Based Compensation,” of a Participant for a period means
Incentive Compensation of the Participant for such period where the amount of,
or entitlement to, the Incentive Compensation is contingent on the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period of at least 12 consecutive months in which the Participant
performs services. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-based compensation may include payment based on
performance criteria that are not approved by the Board or the Compensation
Committee of the Board or by the stockholders of the Company.

 

  (w) “Plan” means the “Mosaic Nonqualified Deferred Compensation Plan.” The
Plan is set forth in a document effective as of January 1, 2006 and subsequent
amendments to that plan documents.

 

  (x) “Plan Year” means January 1 through December 31.

 

  (y) “Qualified Domestic Relations Order” has the same meaning as in
Section 414(p) of the Code.

 

  (z) “Restoration Contribution” means a contribution to the Plan made by the
Company pursuant to Section 3.3.

 

  (aa) “Retires” and “Retirement” means (i) with respect to an employee, the
employee’s Separation from Service on or after the last day of the calendar
month in which the employee attains age 55 and has completed at least five years
of service, and (ii) with respect to a Director, the Director’s Separation from
Service for any reason.

 

  (bb) “Separation from Service” means a separation from service for the
purposes of section 409A of the Code.

 

  (cc) “Specified Employee” means a specified employee for the purposes of
section 409A of the Code.

 

  (dd)

“Trust” means the grantor trust arrangement, if any, between the Company and the
Trustee that holds, administers and manages any assets that the

 

-7-



--------------------------------------------------------------------------------

 

Company may set aside from time to time to provide for its benefit obligations
under the Plan. Any such trust shall be based in the United States.

 

  (ee) “Trustee” means the entity appointed by the Company to serve as Trustee
under the Trust , or any successor thereof.

 

  (ff) “Unforeseeable Emergency” means a unforeseeable emergency for the
purposes of section 409A of the Code.

Section 1.2. Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 2

PARTICIPATION

Section 2.1. Who May Participate. Participation in the Plan is limited to
Eligible Employees. If the Vice President of Human Resources determines an
employee is no longer an Eligible Employee, the employee shall cease
participating in the Plan at the end of the Plan Year.

Section 2.2. Time and Conditions of Participation. An Eligible Employee shall
become a Participant only upon his or her compliance with such terms and
conditions as the Company may from time to time establish for the implementation
of the Plan, including but not limited to, any condition the Committee may deem
necessary or appropriate for the Company to meet its obligations under the Plan.
An Eligible Employee will not become a Participant unless the Eligible Employee
receives written notice of his or her participation from the Company.

Section 2.3. Notification. The Committee shall notify each employee, in writing,
whom the Company has determined in its discretion to be an Eligible Employee and
explain the rights, privileges and duties of a Participant in the Plan. The
Committee shall provide each Eligible Employee with a Deferral Election
Agreement so that the Eligible Employee may notify the Committee of his or her
intent to make Elective Deferrals under the Plan.

Section 2.4. Termination and Suspension of Participation. Once an individual has
become a Participant in the Plan, participation shall continue until the first
to occur of: (a) payment in full of all benefits to which the Participant or his
or her Beneficiary is entitled under the Plan; or (b) the occurrence of the
event specified in Section 2.5 which results in loss of benefits.

Section 2.5. Missing Persons. Each Participant and Beneficiary entitled to
receive benefits under the Plan shall be obligated to keep the Company informed
of his or her current address until all Plan benefits that are due to be paid to
the Participant or Beneficiary have been paid to him or her. If the Company is
unable to locate the Participant and the Company has not received notice that
the Participant has died, the Participant’s Account under the Plan will be
forfeited as of the date that is five years after the date the payment was due.
If the payment was to be made in installments, all unpaid installments shall be
forfeited as of the date that is five years after the date the first installment
payment was due. If the Company locates the Participant or receives notice of
the Participant’s death after the forfeiture of the Participant’s Account, the
Participant’s Account will not be reinstated and the Plan will owe no amount to
the Participant or the Participant’s Beneficiaries. If payment is delayed
because the Participant is missing or the Company does not receive timely notice
of the Participant’s death, neither the Company nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts paid under this Plan or on account of any failure to comply with the
Code.

Section 2.6. Relationship to Other Plans. Participation in the Plan shall not
preclude participation of the Participant in any other fringe benefit program or
plan sponsored by an Affiliate for which such Participant would otherwise be
eligible.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 3

ESTABLISHMENT OF AND ENTRIES TO ACCOUNTS

Section 3.1. Elective Deferrals. Elective deferrals shall be credited to a
Participant’s Elective Deferral Account.

 

  (a) Amount of Deferrals. Subject to the following rules and any rules adopted
by the Vice President of Human Resources, a Participant may make elective
deferrals through a reduction in Compensation equal to but not less than five
percent (5%) nor more than eighty percent (80%) for an employee and nor more
than one hundred percent (100%) for a Director (in whole percentages) by
entering into a Deferral Election Agreement. The Committee, in the case of
Directors, or the Vice President of Human Resources, in the case of all other
Participants, may, from time to time, change the minimum and maximum allowable
elective deferrals, although such changes shall not take effect until the
following Plan Year. The Deferral Election Agreement shall remain in effect for
the remainder of the Plan Year (unless terminated upon a Participant’s death or
Separation from Service).

 

  (b) Separate Elections. As provided in the definition of Deferral Election
Agreement, the Participant who wishes to defer Base Compensation and Incentive
Compensation must enter into separate elections with respect to each type of
compensation.

 

  (c) Initial Elections. When an employee or Director is first eligible to
participate in the Plan, if the Eligible Employee has not previously
participated in the same type of plan (for purposes of section 409A of the Code)
at the Company, then the Eligible Employee may enter into a Deferral Election
Agreement within 30 days after the Eligible Employee first becomes eligible. The
Deferral Election Agreement must be completed and received by the Human
Resources Department on or before the 30-day period has elapsed. The Plan shall
not accept Deferral Election Agreements received after the 30-day period has
elapsed. If the Eligible Employee fails to complete a Deferral Election
Agreement by such time, the Eligible Employee may enter into a Deferral Election
Agreement during a subsequent Enrollment Period. For initial elections made
within 30 days after the Eligible Employee first becomes eligible, the
Participant’s Deferral Election Agreement will be effective as of the first
payroll date following the date the Human Resources Department receives the
Deferral Election Agreement.

 

  (d)

Annual Elections. After the initial election, if the Eligible Employee or the
Participant desires to make elective deferrals, the Eligible Employee or
Participant must enter into a Deferral Election Agreement during an

 

-10-



--------------------------------------------------------------------------------

 

Enrollment Period. With respect to Base Compensation, the Participant’s Deferral
Election Agreement will be effective for Compensation paid on and after
January 1 following the date of the Participant’s election. With respect to
Incentive Compensation, the Participant’s Deferral Election Agreement will be
effective for Compensation paid on and after the last date on which a
Participant may make an election.

 

  (e) Separation from Service. The Deferral Election Agreement of a Participant
shall continue with respect to Compensation paid to a Participant after the date
of the Participant’s Separation from Service.

 

  (f) Unforeseeable Emergency. The Deferral Election Agreement of a Participant
shall be terminated automatically upon the Vice President of Human Resources’
determination a Participant has had an Unforeseeable Emergency (after the
Participant has requested the Vice President of Human Resources to make such a
determination). If the Vice President of Human Resources denies a participant’s
request, the Participant may appeal to the Committee and, if approved by the
Committee, the Deferral Election Agreement of a Participant shall be terminated
automatically upon the Committee’s approval.

 

  (g) Distribution Election. At the time a Participant enters into a Deferral
Election Agreement, the Participant shall elect the time and form of
distribution of the Elective Deferral Account corresponding to the Deferral
Election Agreement. This distribution election shall be subject to the terms of
Section 4 of the Plan.

Section 3.2. Restoration Contributions. Restoration contributions shall be
credited to a Participant’s Elective Deferral Account. Participants in the Plan
may receive one or more of four (4) restorative contributions.

 

  (a) Matching Contribution Restoration. To be eligible for the matching
contribution restoration, the Participant must either (i) be actively employed
the Company or its Affiliates on the last day of the Plan Year, or (ii) have
terminated employment during the Plan Year on account of the Participant’s
death, Disability, or Retirement. In addition, the Participant must make makes
Elective Deferrals to the Plan. If eligible, the Company shall credit to the
Participant’s Restoration Contribution Account under this Plan a matching
contribution restoration amount.

The Participant’s deferred compensation percentage shall be determined as
follows: The total dollar amount of the Participant’s Elective Deferrals (both
from Base Compensation and Incentive Compensation) to the Plan divided by the
amount of the Participant’s Compensation above the limit under
section 401(a)(17) of the Code. The matching contribution restoration amount
shall be equal to (i) one-hundred percent (100%) on the

 

-11-



--------------------------------------------------------------------------------

first three percent (3%) of the Participant’s Compensation above the limit under
section 401(a)(17) of the Code, and (ii) fifty percent (50%) on the next three
percent (3%), the fourth through sixth percentages, of the Participant’s
Compensation above the limit under section 401(a)(17) of the Code.

 

  (b) Non-Elective Employer Contribution Restoration. To be eligible for the
non-elective employer contribution restoration, the Participant must either
(i) be actively employed the Company or its Affiliates on the last day of the
Plan Year, or (ii) have terminated employment during the Plan Year on account of
the Participant’s death, Disability, or Retirement. If eligible, the Company
shall credit to the Participant’s Restoration Contribution Account under this
Plan a non-elective contribution restoration amount. The non-elective employer
contribution restoration amount shall be based on a Participant’s age and shall
be as follows:

 

Age (in years as of

December 31 of Plan Year)

  

Non-Elective Contribution

Restoration Percentage

less than 30    6% (which represents the 3% base plus the 3% excess above the
Social Security wage base) of the Participant’s Compensation in excess of the
limit under section 401(a)(17) of the Code 30-39    7% (which represents the 4%
base plus the 3% excess above the Social Security wage base) of the
Participant’s Compensation in excess of the limit under section 401(a)(17) of
the Code 40-49    8% (which represents the 5% base plus the 3% excess above the
Social Security wage base) of the Participant’s Compensation in excess of the
limit under section 401(a)(17) of the Code 50-59    10% (which represents the 7%
base plus the 3% excess above the Social Security wage base) of the
Participant’s Compensation in excess of the limit under section 401(a)(17) of
the Code

60 or more

   12% (which represents the 9% base plus the 3% excess above the Social
Security wage base) of the Participant’s Compensation in excess of the limit
under section 401(a)(17) of the Code

 

-12-



--------------------------------------------------------------------------------

  (c) Discretionary Employer Contribution Restoration. To be eligible for the
discretionary employer contribution restoration, the Participant must either
(i) be actively employed the Company or its Affiliates on the last day of the
fiscal year following a 401(k) Plan Year, or (ii) have terminated employment
during the fiscal year prior to the last day of the fiscal year on account of
the Participant’s death, Disability, or Retirement. If eligible, the Company
shall credit to the Participant’s Restoration Contribution Account under this
Plan a discretionary employer contribution restoration amount, if the Company
makes a discretionary employer contribution to the 401(k) Plan. The
discretionary employer contribution restoration amount shall be the amount equal
to the discretionary employer contribution under the 401(k) Plan multiplied by
the Participant’s Compensation above the limit under section 401(a)(17) of the
Code.

 

  (d) Excess Contribution Restoration. To be eligible for the matching
contribution restoration, the Participant must either (i) be actively employed
by the Company or its Affiliates on the last day of the Plan Year, or (ii) have
terminated employment during the Plan Year on account of the Participant’s
death, Disability, or Retirement. If eligible, the Company shall credit to the
participant’s Restoration Contribution Account under this Plan an excess
contribution restoration amount. The excess contribution restoration amount
shall be equal to the amount of employer contributions (excluding employee
elective contributions) that could not be contributed to a Participant’s account
in the 401(k) Plan based on the limits under section 415 of the Code.

 

  (e) Limitation on Contributions. No contribution shall be made to this Plan
for a Participant after the September 30 of the year following the year in which
a Participant has a Separation from Service. This rule shall apply even if the
Company determines it made an error in calculating the amount of contribution
due to a Participant. In addition, a Participant who has a Separation from
Service shall not be eligible for any contributions under this Plan after the
September 30 of the year following the year in which a Participant has a
Separation from Service.

 

  (f) No Distribution Election. The Participant shall not be able to make a
distribution election with respect to the Participant’s Restoration Contribution
Account.

Section 3.3. Crediting Rate. The Committee shall designate the manner in which a
Participant’s Accounts are to be credited with gains and losses as described in
this Section, which may be amended from time to time in the Committee’s
discretion. If the Committee designates specific investment funds to serve as an
index for crediting gains and losses to a Participant’s Accounts: (a) the
Participant shall be entitled to designate which such fund or funds shall be
used to measure gains and losses on his or her Accounts, and to change such
designation in accordance with rules established by the Committee (in which
case, such change shall be effective prospectively); (b) the

 

-13-



--------------------------------------------------------------------------------

Participant’s Accounts will be credited with gains and losses as if invested in
such fund or funds in accordance with the Participant’s designation and the
rules established by the Committee; and (c) the Committee may, in its sole
discretion, eliminate any investment fund or funds previously designated by it,
substitute a new investment fund or funds therefore, or add investment fund or
funds, at any time. If the Committee makes any such investment funds available
for this purpose, the Company shall have no obligation to actually invest any
amounts in any such investment funds. If the Participant does not designate an
investment fund to be used to credit gains and losses to the participant’s
Account, the Participant’s Account shall be credited with the gains and losses
experienced by the default investment under the 401(k) Plan.

A Participant’s Account will be credited with gains and losses as if invested in
one or more of the investments funds selected by the Committee and communicated
to the Participant from time to time, in the proportions designated by the
Participant on an investment election form submitted to the Committee by the
Participant. The investment election form shall be submitted to the Committee in
the form and manner specified by the Committee, which may be electronically
pursuant to Section 9.14. Until and unless changed by the Committee,
Participants shall be permitted to change investment elections, generally, on a
daily basis.

Section 3.4. Vesting of Accounts. Subject to forfeiture under Section 2.5, a
Participant’s Accounts shall always be one hundred percent (100%) vested.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 4

DISTRIBUTION OF ACCOUNTS

Section 4.1. Distribution of Elective Deferral Accounts. Except as provided
under Section 4.3, distribution to a Participant who Retires of an Elective
Deferral Account shall be made at the time and in the form specified by the
Participant in his or her Deferral Election Agreement corresponding to the
Elective Deferral Account according to the following rules.

 

  (a) Time of Distribution. A Participant shall be entitled to elect whether
distribution of an Elective Deferral Account shall begin at: (i) a specified
future date; or (ii) the Participant’s Separation from Service. If the
Participant elects to have distribution commence at a specified future date, the
distribution commencement date must be specified in his or her Deferral Election
Agreement in which case distribution will commence to the Participant as soon as
Administratively Reasonable following January 1st of the year in which the
specified date falls. If the Participant elects to have distribution commence as
of Separation from Service, distribution will commence on the date that is 30
days after the Participant’s Separation from Service or as soon as
Administratively Reasonable following that date. If the Participant does not
specify the distribution commencement date of an Elective Deferral Account, the
Participant will be deemed to have elected to have distribution as of the date
of the Participant’s Separation from Service and the rule in the preceding
sentence shall apply. Notwithstanding the foregoing, if the Participant is a
Specified Employee, then the payment will be made in accordance with
Section 4.3(e)(i).

 

  (b) Form of Distribution of Elective Deferral Account. A Participant shall be
entitled to elect whether distribution of an Elective Deferral Account shall be
made in: (i) a lump sum; or (ii) annual installments over a period of two to ten
years. If the Participant does not specify the form of distribution of an
Elective Deferral Account, the Participant will be deemed to have elected to
have the Elective Deferral Account distributed in a lump sum.

 

  (c)

Determination of Amount of Installment Payment. If a Participant elects to have
distribution of an Elective Deferral Account made in the form of installments
pursuant to Section 4.1(b)(ii), the amount of each installment payment shall be
determined by multiplying the Elective Deferral Account by a fraction, the
denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one. The
amounts of the payments for each succeeding year shall be determined by
multiplying the balance in the Elective Deferral Account as of the applicable
anniversary of the payment

 

-15-



--------------------------------------------------------------------------------

 

commencement date by a fraction, the denominator of which equals the number of
remaining years over which the Elective Deferral Account is to be paid, and the
numerator of which is one. The Elective Deferral Account will be credited with
gains and losses pursuant to Section 3.4 during the payout period.

 

  (d) Subsequent Distribution. If the Participant has elected to make and
Elective Deferrals are made to the Participant’s Elective Deferral Account after
the date of the initial distribution, such additional Elective Deferrals shall
be distributed on October 1 of the year following the year in which the
Participant has a Separation from Service.

Section 4.2. Distribution of Restoration Contribution Account. Distribution to a
Participant of the Participant’s Restoration Contribution Account shall be made
in a lump sum on the date that is 30 days after the Participant’s Separation
from Service or as soon as Administratively Reasonable following that date. If
the Participant is entitled to and the Company makes any additional Restoration
Contributions to the Participant’s Restoration Contribution Account after the
date of the initial distribution, such additional Restoration Contributions
shall be distributed on October 1 of the year following the year in which the
Participant has a Separation from Service.

Section 4.3. Exception to Payment Terms. Notwithstanding the Participant’s
Deferral Election Agreement or anything in this Article 4 to the contrary, the
following rules apply to the time and form of payment:

 

  (a) Separation from Service Prior to Retirement (for Reasons Other Than Death
or Disability). If a Participant has a Separation from Service prior to
Retirement for reasons other than death or Disability, notwithstanding
Section 4.1(a) or a Participant’s Election Agreement to the Participant’s
Elective Deferral Account will be distributed to the Participant in a lump sum
on the date that is thirty (30) days after the Participant’s Separation from
Service or as soon as Administratively Reasonable following that date.
Notwithstanding the foregoing, if the Participant is a Specified Employee, then
the payment will be made in accordance with Section 4.3(e)(i).

 

  (b) Disability. If a Participant becomes Disabled prior to Separation from
Service, notwithstanding Section 4.1(a) or a Participant’s Election Agreement to
the contrary the Participant’s Elective Deferral Account and Restoration
Contribution Account shall be distributed to the Participant in a lump sum on
the date that is thirty (30) days after the date the Committee determines the
participant is Disabled or as soon as Administratively Reasonable following that
date.

 

  (c)

Death. If a Participant dies prior to the full distribution of the Separation
from Service, then notwithstanding Section 4.1(a) or a Participant’s

 

-16-



--------------------------------------------------------------------------------

 

election to the contrary the Participant’s Elective Deferral Account and
Restoration Contribution Account shall be distributed to the Participant’s
Beneficiary in a lump sum on the date that is ninety (90) days after the date of
the Participant’s death or as soon as Administratively Reasonable following that
date.

 

       Each Participant may from time to time designate one or more persons (who
may be any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as s Beneficiary under
the Plan. Such designation shall be made on a form prescribed by the Human
Resources Department. Each Participant may at any time and from time to time
change any previous Beneficiary designation, without notice to or consent of any
previously designated Beneficiary, by amending his or her previous designation
on a form prescribed by the Human Resources Department. If the Beneficiary does
not survive the Participant (or is otherwise unavailable to receive payment) or
if no Beneficiary is validly designated, then the amounts payable under the Plan
shall be paid to the Participant’s estate. If more than one person is the
Beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated on the applicable
Beneficiary designation form. If a Beneficiary who is receiving benefits dies,
all benefits that were payable to such Beneficiary shall then be payable to the
estate of that Beneficiary.

 

  (d) Account Balances. If the aggregate balance of all the Participant’s
accounts in all similar plans maintained by the Company (as defined under
section 409A of the Code) at the time of the Participant’s Separation from
Service is less than the limit under section 402(g) of the Code, then the
Participant’s Account will be distributed in a lump sum on the date that is 30
days after the Participant’s Separation from Service or as soon as
Administratively Reasonable following that date.

 

  (e) Delay in Distributions.

 

  (i) If the Participant is a Specified Employee, any Plan distributions that
are otherwise to commence on the Participant’s Separation from Service shall
commence as soon as Administratively Reasonable after the six month anniversary
of the Participant’s Separation from Service, or if earlier, the Participant’s
death.

 

  (ii)

The Company shall delay the distribution of any amount otherwise required to be
distributed under the Plan if, and to the extent that, the Company reasonably
anticipates that the Company’s deduction with respect to such distribution
otherwise would be limited or eliminated by application of Section 162(m) of the
Code. In such event, the distribution will be made at the earliest date on which

 

-17-



--------------------------------------------------------------------------------

 

the Company reasonably anticipates that the deduction of the distribution will
not be limited or eliminated by Section 162(m) of the Code.

 

  (iii) The Company shall delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Company reasonably anticipates that the making of the distribution would violate
Federal securities laws or other applicable law. In such event, the distribution
will be made at the earliest date on which the Company reasonably anticipates
that the making of the distribution will not cause such a violation.

 

  (f) Acceleration of Distributions. All or a portion of a Participant’s
Accounts may be distributed at an earlier time and in a different form than
specified in this Article 4:

 

  (i) As may be necessary to fulfill a Qualified Domestic Relations Order or a
certificate of divestiture (as defined in Code Section 1043(b)(2)).

 

  (ii) Upon an Unforeseeable Emergency as defined under section 409A of the
Code.

 

  (iii) Due to a failure of the Plan to satisfy Section 409A with respect to the
Participant, but only to the extent an amount is required to be included in the
Participant’s income as a result of such failure.

Section 4.4. Distributions on Plan Termination. Notwithstanding anything in this
Article 4 to the contrary, if the Plan is terminated, distributions shall be
made in accordance with Section 7.2.

ARTICLE 5

FUNDING

Section 5.1. Source of Benefits. All benefits under the Plan shall be paid when
due by the Company out of its assets or from the Trust (if the Company
establishes a Trust). Any amounts set aside by the Company for payment of
benefits under the Plan are the property of the Company, except, and to the
extent, provided in the Trust.

Section 5.2. No Claim on Specific Assets. No Participant shall be deemed to
have, by virtue of being a Participant in the Plan, any claim on any specific
assets of the Company such that the Participant would be subject to income
taxation on his or her benefits under the Plan prior to distribution and the
rights of Participants and Beneficiaries to benefits to which they are otherwise
entitled under the Plan shall be those of an unsecured general creditor of the
Company.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 6

ADMINISTRATION AND FINANCES

Section 6.1. Administration. The Plan shall be administered by the Committee.
The Company shall bear all administrative costs of the Plan other than those
specifically charged to a Participant or Beneficiary.

Section 6.2. Powers of Committee. In addition to the other powers granted under
the Plan, the Committee shall have all powers necessary to administer the Plan,
including, without limitation, powers:

 

  (a) to interpret the provisions of the Plan;

 

  (b) to establish and revise the method of accounting for the Plan and to
maintain the Accounts; and

 

  (c) to establish rules for the administration of the Plan and to prescribe any
forms required to administer the Plan.

The Committee delegates the day-to-day administration of the Plan to the Vice
President of Human Resources. In addition, the Committee may delegate any of its
powers (other than the power to amend or terminate the Plan) to the People
Working Group or to the Vice President of Human Resources.

Section 6.3. Actions of the Committee. The Committee (including any person or
entity to whom the Committee has delegated duties, responsibilities or
authority, to the extent of such delegation) has total and complete
discretionary authority to determine conclusively for all parties all questions
arising in the administration of the Plan, to interpret and construe the terms
of the Plan, and to determine all questions of eligibility and status of
employees, Participants and Beneficiaries under the Plan and their respective
interests. Subject to the claims procedures of Section 4.5, all determinations,
interpretations, rules and decisions of the Committee (including those made or
established by any person or entity to whom the Committee has delegated duties,
responsibilities or authority, if made or established pursuant to such
delegation) are conclusive and binding upon all persons having or claiming to
have any interest or right under the Plan.

Section 6.4. Delegation. The Committee, or any officer or other employee of the
Company designated by the Committee, shall have the power to delegate specific
duties and responsibilities to officers or other employees of the Company or
other individuals or entities. Any delegation may be rescinded by the Committee
at any time. Each person or entity to whom a duty or responsibility has been
delegated shall be responsible for the exercise of such duty or responsibility
and shall not be responsible for any act or failure to act of any other person
or entity.

Section 6.5. Reports and Records. The Committee, and those to whom the Committee
has delegated duties under the Plan, shall keep records of all their proceedings
and actions and shall

 

-19-



--------------------------------------------------------------------------------

maintain books of account, records, and other data as shall be necessary for the
proper administration of the Plan and for compliance with applicable law.

Section 6.6. Valuation of Accounts and Account Statements. As of each valuation
date, the Committee shall adjust the previous Account balances of each
Participant for Elective Deferrals, Restoration Contributions, forfeitures,
distributions, and investment gains and losses. A “valuation date,” for these
purposes, is the last day of each calendar quarter, and such other dates as the
Committee may designate from time to time in its discretion. The Committee shall
provide each Participant with a statement of his or her Account balances at
least annually.

Section 6.7. Committee Member Participating in Plan. If a member of the
Committee is a Participant, such Committee member shall not be a part of, and
shall not participate in any way, in any determination or decision with respect
to the manner or timing of benefit distributions to him or her individually or
the permissibility of withdrawals by him or her individually.

ARTICLE 7

AMENDMENTS AND TERMINATION

Section 7.1. Amendments. The Company, by written action of the Board may amend
the Plan, in whole or in part, at any time and from time to time. The
Compensation Committee may amend the Plan, without approval or authorization of
the Board, provided that any such amendment: (a) does not materially increase
the cost of the Plan; or (b) is required in order to comply with the law, in
which case the Compensation Committee shall amend the Plan in such manner as the
Compensation Committee deems necessary or desirable to comply with the law. To
the extent an amendment approved by the Compensation Committee affects
Directors, the amendment must also be approved by the Governance Committee. No
amendment may be effective to eliminate or reduce any Account balance (other
than as may result from a change in Plan investments pursuant to Section 3.4),
determined as of the date of such amendment, of any Participant or of any
Beneficiary then eligible for benefits without such Participant’s or
Beneficiary’s consent. Any Plan amendment shall be filed with the Plan
documents.

Section 7.2. Termination. The Company, by action of the Compensation Committee
and Governance Committee, may at any time terminate the Plan, and reduce,
suspend or discontinue future contributions to the Plan. The termination of the
Plan shall not reduce any Account balance (other than as may result from a
change in Plan investments pursuant to Section 3.4), determined as of the date
of such amendment, of any Participant or of any Beneficiary without such
Participant’s or Beneficiary’s consent. If the Plan is terminated, the Company
shall terminate the Plan in accordance with the provisions permitting plan
termination under section 409A of the Code.

Notwithstanding anything in the Plan to the contrary, if a Change in Control
occurs, the Board, as constituted immediately prior to the Change in Control
may, in its discretion, elect to terminate the Plan with respect to Participants
for whom the Change in Control has occurred and distribute benefits to such
Participants in a lump sum, in which case all such lump sum distributions shall
be made no later than 12 months following the Change in Control.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 8

CLAIM PROCEDURES

Section 8.1. Determinations. The benefits under the Plan will be paid only if
the Committee decides in its discretion that the applicant is entitled to them.
The Committee has discretionary authority to grant or deny benefits under the
Plan. The Committee shall have the sole discretion, authority and responsibility
to interpret and construe this Plan and all relevant documents and information,
and to determine all factual and legal questions under the Plan, including but
not limited to the entitlement of all persons to benefits and the amounts of
their benefits. The Committee shall make such determinations as may be required
from time to time in the administration of the Plan. This discretionary
authority shall include all matters arising under the Plan. An application for a
distribution shall be considered as a claim.

Section 8.2. Claim and Review Procedures. Until modified by the Committee, the
claim and review procedures set forth in this section shall be the mandatory
claims and review procedure for the resolution of disputes and disposition of
claims filed under the Plan to be reviewed by the Committee.

 

  (a) Initial Claim. An individual may, subject to any applicable deadline, file
with the Vice President of Human Resources a written claim for benefits under
the Plan in a form and manner prescribed by the Vice President of Human
Resources.

 

  (i) If the claim is denied in whole or in part, the Vice President of Human
Resources shall notify the claimant of the adverse benefit determination within
ninety (90) days after receipt of the claim.

 

  (ii) The ninety (90) day period for making the claim determination may be
extended for ninety (90) days if the Vice President of Human Resources
determines that special circumstances require an extension of time for
determination of the claim, provided that the Vice President of Human Resources
notifies the claimant, prior to the expiration of the initial ninety (90) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.

 

  (b) Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

 

  (i) the specific reasons for the adverse determination;

 

  (ii) references to the specific provisions of this Plan (or other applicable
Plan document) on which the adverse determination is based;

 

-21-



--------------------------------------------------------------------------------

  (iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

  (iv) a description of the claims review procedure, including the time limits
applicable to such procedure, and, if the Participant is an employee, a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse determination on review.

 

  (c) Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Vice
President of Human Resources a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely. The Vice President of Human Resources shall provide the request for
review to the Committee.

 

  (d) Claim on Review. If the claim, upon review, is denied in whole or in part,
the Committee shall notify the claimant of the adverse benefit determination
within sixty (60) days after receipt of such a request for review.

 

  (i) The sixty (60) day period for deciding the claim on review may be extended
for sixty (60) days if the Committee determines that special circumstances
require an extension of time for determination of the claim, provided that the
Committee notifies the claimant, prior to the expiration of the initial sixty
(60) day period, of the special circumstances requiring an extension and the
date by which a claim determination is expected to be made.

 

  (ii) In the event that the time period is extended due to a claimant’s failure
to submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

 

  (iii)

The Committee’s review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to

 

-22-



--------------------------------------------------------------------------------

 

whether such information was submitted or considered in the initial benefit
determination.

 

  (e) Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

 

  (i) the specific reasons for the denial;

 

  (ii) references to the specific provisions of this Plan Statement (or other
applicable Plan document) on which the adverse determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain information about such procedures; and

 

  (v) if the Participant is an employee, a statement of the claimant’s right to
bring an action under section 502(a) of ERISA.

Section 8.3. Rules and Regulations.

 

  (a) Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Vice President of Human Resources or the
Committee.

 

  (b) Specific Rules.

 

  (i) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The Committee may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by the
Committee upon request.

 

  (ii) All decisions on claims shall be made by the Committee, unless delegated
by either as provided for in the Plan, in which case references in this section
shall be treated as references to the delegate of the Committee.

 

  (iii)

Claimants may be represented by a lawyer or other representative at their own
expense, but the Committee reserves the right to

 

-23-



--------------------------------------------------------------------------------

 

require the claimant to furnish written authorization and establish reasonable
procedures for determining whether an individual has been authorized to act on
behalf of a claimant. A claimant’s representative shall be entitled to copies of
all notices given to the claimant.

 

  (iv) The decision on a claim and on a request for a review of a denied claim
may be provided to the claimant in electronic form instead of in writing.

 

  (v) In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

 

  (vi) The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.

 

  (vii) The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

 

  (viii) For the purpose of this section, a document, record, or other
information shall be considered “relevant” if such document, record, or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination;
(iii) demonstrates compliance with the administration processes and safeguards
designed to ensure that the benefit claim determination was made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants; and
(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.

 

-24-



--------------------------------------------------------------------------------

  (ix) The Committee may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.

Section 8.4. Deadline to File Claim. To be considered timely under the Plan’s
claim and review procedure, a claim must be filed with the Vice President of
Human Resources within one (1) year after the claimant knew or reasonably should
have known of the principal facts upon which the claim is based. If or to the
extent that the claim relates to a failure to effect a Participant’s or
Beneficiary’s investment directions or a Participant’s election regarding
contributions, a claim must be filed with the Vice President of Human Resources
within thirty (30) days after the claimant knew or reasonably should have known
of the principal facts upon which the claim is based.

Section 8.5. Exhaustion of Administrative Remedies. Notwithstanding any
provision in this Plan, the exhaustion of the claim and review procedure is
mandatory for resolving every claim and dispute arising under the Plan. As to
such claims and disputes: (i) no legal action to recover Plan benefits or to
enforce or clarify rights under the Plan under any provision of law, whether or
not statutory, may be commenced until the claims and review procedure set forth
herein have been exhausted in the entirety; and (ii) in any such legal action
all explicit and all implicit determinations by the Committee (including, but
not limited to, determinations as to whether the initial request for benefits or
request for review was timely filed) shall be afforded the maximum deference
permitted by law.

Section 8.6. Deadline to File Legal Action. No legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under any provision of
law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the legal action is commenced in the proper forum
before the earlier of: (i) thirty (30) months after the date the claimant knew
or reasonably should have known of the principal facts on which the claim is
based, or (ii) six (6) months after the date the claimant has exhausted the
claim and review procedure. If or to the extent that the claim relates to a
failure to effect a Participant’s investment directions or a Participant’s
election regarding contributions, the thirty (30) month period shall be nineteen
(19) months.

Section 8.7. Knowledge of Fact by Participant Imputed to Beneficiary and Others.
Knowledge of all facts that a Participant knew or reasonably should have known
shall be imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

 

-25-



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1. No Guarantee of Employment or Retention to Perform Services.
Neither the adoption and maintenance of the Plan nor the execution by the
Company of a Deferral Election Agreement with any Participant shall be deemed to
be a contract of employment or for the performance of services between the
Company and any Participant. Nothing contained herein shall give any Participant
the right to be retained in the employ of the Company or to perform services for
the Company, or to interfere with the right of the Company to discharge any
Participant at any time, nor shall it give the Company the right to require any
Participant to remain in its employ or to perform services for it or to
interfere with the Participant’s right to terminate his or her employment or
performance of services at any time.

Section 9.2. Release. Any payment of benefits to or for the benefit of a
Participant or a Participant’s Beneficiaries that is made in good faith by the
Company in accordance with the Company’s interpretation of its obligations
hereunder, shall be in full satisfaction of all claims against the Company for
benefits under the Plan to the extent of such payment.

Section 9.3. Notices. Any notice permitted or required under the Plan shall be
in writing and shall be hand-delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
Committee, if to the Company, or to the address last shown on the records of the
Company, if to a Participant or Beneficiary. If a form or document must be filed
with or received by the Company, the Committee, the Vice President of Human
Resources, the Human Resources Department or other entity (the “appropriate
entity”), it must be actually received by the appropriate entity to be
effective. The determination of whether or when a form or document has been
received by the appropriate entity shall be made by the Committee on the basis
of what documents are acknowledged by the appropriate entity to be in its actual
possession without regard to the “mailbox rule” or similar rule of evidence. The
absence of a document in the appropriate entity’s records and files shall be
conclusive and binding proof that the document was not received by the
appropriate entity.

Section 9.4. Nonalienation. No benefit payable at any time under the Plan will
be subject in any manner to alienation, sale, transfer, assignment, pledge,
levy, attachment, or encumbrance of any kind, except with respect to a domestic
relations order that the Committee determines to be a Qualified Domestic
Relations Order.

Section 9.5. Withholding. The Company may withhold from any payment of benefits
or other compensation payable to a Participant or Beneficiary, or the Committee
may direct the Trustee to withhold from any payment of benefits to a Participant
or Beneficiary, such amounts as the Committee determines are reasonably
necessary to pay any taxes or other amounts required to be withheld under
applicable law.

Section 9.6. Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.

 

-26-



--------------------------------------------------------------------------------

Section 9.7. Binding Agreement. This Plan shall be binding on the parties
hereto, their heirs, executors, administrators, and successors in interest.

Section 9.8. Invalidity of Certain Provisions. If any provision of the Plan is
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision of the Plan and the Plan shall be construed and
enforced as if such provision had not been included. The Plan is subject to
section 409A of the Code. Each provision shall be interpreted and administered
accordingly. If any provision of the Plan does not conform to the requirements
of Section 409A, such that the inclusion of the provision would result in loss
of the Plan’s intended tax deferral, the Plan shall be construed and enforced as
if such provision had not been included.

Section 9.9. No Other Agreements. The terms and conditions set forth herein,
together with the Deferral Election Agreements entered into between the Company
and Participants, constitute the entire understanding of the Company and the
Participants with respect to the matters addressed herein.

Section 9.10. Incapacity. In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant’s spouse, parent, brother, sister or other person deemed
by the Committee to have incurred expenses for the care of such Participant,
unless a duly qualified guardian or other legal representative has been
appointed.

Section 9.11. Counterparts. This Plan may be executed in any number of
counterparts, each of which when duly executed by the Company shall be deemed to
be an original, but all of which shall together constitute but one instrument,
which may be evidenced by any counterpart.

Section 9.12. Participating Affiliates. Any Affiliate of the Company may adopt
the Plan with the permission of the Company and according to such rules as may
be established from time to time by the Company in its discretion, and thereby
become a “Participating Affiliate” in the Plan.

Section 9.13. Sole Source of Benefits. Neither the Company nor any of its
officers nor any member of its Board of Directors nor any member of the
Committee in any way guarantee Participant Accounts against loss or
depreciation, nor do they guarantee the payment of any benefit or amount which
may become due and payable hereunder to any Participant, Beneficiary, or other
person. Each Participant, Beneficiary, or other person entitled at any time to
payments hereunder shall look solely to the assets of the Employer for such
payments. If an Account shall have been distributed to a former Participant,
Beneficiary, or any other person entitled to the receipt thereof, such former
Participant, Beneficiary, or other person, as the case may be, shall have no
further right or interest in the other assets.

Section 9.14 Electronic Media. Notwithstanding anything in the Plan to the
contrary, but subject to the requirements of ERISA, the Code, or other
applicable law, any action or communication otherwise required to be taken or
made in writing by a Participant or Beneficiary or by the Company or Committee
shall be effective if accomplished by another method or methods required or made
available by the Company or Committee, or their agent, with respect

 

-27-



--------------------------------------------------------------------------------

to that action or communication, including e-mail, telephone response systems,
intranet systems, or the Internet.

Section 9.15. ERISA Status. The Plan is maintained with the understanding that
the Plan is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as provided in sections 201(2), 301(3) and 401(a)(1) of ERISA, and
section 2520.104-23 of the regulations under ERISA. Each provision shall be
interpreted and administered accordingly.

Section 9.16. Internal Revenue Code Status. The Plan is maintained as a
nonqualified deferred compensation arrangement under section 409A of the Code.
Notwithstanding the foregoing, neither the Employer nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with the Code.

Section 9.17. Choice of Law. This instrument has been executed and delivered in
the State of Minnesota and, except to the extent that federal law is
controlling, shall be construed and enforced in accordance with the laws of the
State of Minnesota (except that the state law will be applied without regard to
any choice of law provisions).

Section 9.18. Choice of Venue. Any claim or action brought with respect to this
Plan shall be brought in the Federal courts of the State of Minnesota.

 

Dated:                                              , 2005   MOSAIC COMPANY    
By          Its                                       
                                                                               

 

-28-